DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           PENNYMAC CORP.,
                               Appellant,

                                     v.

       OCEAN PLACE AT SILVER BEACH ASSOCIATION, INC.,
       a Florida Not for Profit Corporation; and FPR FORCE, LLC,
                  a Florida Limited Liability Company,
                                 Appellees.

                              No. 4D17-0452

                            [January 10, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE15-004725
(02).

    Alexzander D. Gonano of Gonano & Harrell, Fort Pierce, and Avri S.
Ben-Hamo and Steven B. Greenfield of Aldridge & Pite, LLP, Boca Raton,
for appellant.

  Christopher B. Hopkins and Debra Dominguez of McDonald Hopkins,
LLC, West Palm Beach, and Harold B. Klite Truppman and Eli L. Samet of
Harold B. Klite Truppman, P.A. Miami, for appellee, FPR Force, LLC.

PER CURIAM.

    Pennymac appeals the circuit court’s order denying its “petition for
relief from order appointing receiver and motion for rehearing.” Pennymac
was served with process in the underlying lawsuit and was later served
with a post-judgment motion to establish equitable lien. A hearing was
held on the post-judgment motion, but Pennymac did not appear.
Pennymac’s first appearance in the lawsuit did not occur until it sought
relief from the final post-judgment order at issue. Therefore, Pennymac
waived its arguments by failing to contest the relief sought prior to
issuance of the final order. Due to Pennymac’s waiver, we need not
address the merits of the issues it raises on appeal and specifically decline
to do so.
  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                         *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                 2